                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

TAYLOR MEDIA CORP., D/B/A THE
PENNY HOARDER,

               Plaintiff,

       v.                                            CASE NO. 8:19-CV-01174-WFJ-SPF

FLUENT, INC., FLUENT, LLC, and
SEA OF SAVINGS LLC a/k/a SEA OF
SAVINGS, LLC,

            Defendants.
________________________________/

        DEFENDANTS’ MOTION TO STRIKE UNREGISTERED COPYRIGHT
         ALLEGATIONS AS “IMMATERIAL” UNDER FED. R. CIV. P. 12(f)

       Defendants FLUENT, INC., FLUENT, LLC and SEA OF SAVINGS, LLC

(“Defendants”), by and through undersigned counsel move this Court pursuant to Fed. R. Civ. P.

12(f) for an Order striking allegations Nos. 58 through 76 of the Complaint (Doc. 1) and Exhibits

4 through 8 appended to the Complaint as immaterial to this action for the reasons set forth in the

following Memorandum of Law.

                                  MEMORANDUM OF LAW

       In Counts I through III of its Complaint, Plaintiff purports to state claims for copyright

infringement of nine works in which Plaintiff has secured copyright registration. Simultaneously

with this Motion, Defendants have moved to dismiss these claims along with the balance of the

Complaint pursuant to Fed. R. Civ. P. 12(f). If Defendants’ Motion to Dismiss is granted in whole,

this Motion to Strike is moot.




                                                1
       Beginning at Paragraph 58 of the Complaint and continuing through Paragraph 76 of the

Complaint, Plaintiff makes allegations regarding five (5) articles for which Plaintiff has not

secured copyright registrations. Copies of these unregistered works along with works of the

Defendants that Plaintiff contends have copied these registered works are attached to the

Complaint as Exs. 4-8.

       Rule 12(f), Fed. R. Civ. P. allows the Court to strike from a pleading any matter that is

“redundant, immaterial, impertinent or scandalous.” “The Court has broad discretion in

determining whether to grant or deny a motion to strike.” Slone v. Judd, 2010 WL 11627542 *1

(M.D. Fla. 2010). “The purpose of Rule 12(f) is to ‘clean up the pleadings, streamline litigation,

and avoid unnecessary forays into immaterial matters.’” Wood v. Ford Motor Company, 2015 WL

5965202 *1 (M.D. Fla. 2015)(quoting Wiand v. Wells Fargo Bank, N.A., 938 F.Supp.2d 1238,

1250 (M.D. Fla. 2013). Recognizing that striking allegations under Rule 12(f) is a drastic remedy,

see Hill v. State Farm Insurance Co., 181 F. Supp.2d 980, 988 (M.D. Fla. 2016), these allegations

related to Plaintiff’s unregistered works and the corresponding exhibits should be stricken as

“immaterial” since the allegations can have no legitimate relation to the copyright infringement

allegations and to permit these immaterial allegations to remain will prejudice Defendants by

inserting confusion into this proceeding over what works are and which are not pertinent to the

claims of copyright infringement properly before this Court.

       Section 411(a) states that “no civil action for infringement of the copyright in any United

States work shall be instituted until ... registration of the copyright claim has been made in

accordance with this title.” 17 U.S.C. §411(a). Thus, § 411(a) bars a copyright owner from suing

for infringement until “registration ... has been made.” Quite recently, the Supreme Court

emphasized this pre-requisite to bringing a copyright infringement lawsuit in Fourth Estate Public



                                                2
Benefit Corporation v. Wall-Street.com, LLC, 139 S.Ct. 881, 203 L.Ed.2d 147 (2019) where the

Court held that the pre-requisite of registration under § 411(a) is not satisfied when the plaintiff

merely submits an application for registration to the U.S. Copyright Office; rather, the U.S.

Copyright Office must actually issue the registration before an infringement action can be

commenced.

       In Paragraph 58 through 76, Plaintiff concedes that it has not secured registrations for these

works. Indeed, by Plaintiff’s own nomenclature, the works are “unregistered.” If these works are

“unregistered” they cannot support any claim for copyright infringement. Hence, they are

immaterial to whether Plaintiff’s claims of infringement of works for which copyright registrations

have been secured might be meritorious. See Wood v. Ford Motor Company, at *1 & *2 (in case

involving defect claims as to Ford Focus model, allegations regarding other Ford models stricken

inasmuch as they are unrelated to the controversy and may cause prejudice to Ford).

       To permit allegations such as these which cannot legally support any copyright

infringement claim is to clutter an already lengthy and unduly complicated Complaint of 54 pages

and 253 paragraphs of “immaterial” matters. To do so is in direct contravention of Rule 8(a)(2)’s

mandate that a pleading only contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” These allegations and corresponding exhibits further prejudice

Defendants insofar as it violates Rule 1’s mantra that the Federal Rules of Civil Procedure be

administered and employed to “secure the just, speedy, and inexpensive determination” of the

action. If permitted to stand, Defendants will have to address in discovery and potentially at trial

matters completely immaterial to any legitimate copyright infringement claim. See also 28 U.S.C.

§1927 (sanctioning conduct that “so multiplies the proceeding in any case unreasonably and

vexatiously.”)



                                                 3
                                          CONCLUSION

          For the forgoing reasons, Defendants request an Order striking allegations Nos. 58 through

76 and Exhibits 4 through 8 of the Complaint.

                              LOCAL RULE 3.01(g) CERTIFICATE

          Undersigned counsel has communicated with Plaintiff’s counsel who does not consent to

the relief requested in this Motion.

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 11th day of June, 2019, the foregoing was electronically
filed with the Clerk of Court, who will send an electronic copy to counsel for Plaintiff.

                                                      /s/_Frank R. Jakes
                                                      FRANK R. JAKES, FBN 372226
                                                      E-Mail: frankj@jpfirm.com
                                                      JOSEPH J. WEISSMAN, FBN 0041424
                                                      E-Mail: josephw@jpfirm.com
                                                      JOHNSON, POPE, BOKOR, RUPPEL &
                                                      BURNS, LLP
                                                      401 E. Jackson Street, Suite 3100
                                                      Tampa, FL 33602
                                                      Tel: (813) 225-2500
                                                      Fax: (813) 223-7118




5603317




                                                  4
